DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed January 13, 2022 has been entered.

Allowable Subject Matter
Claims 46-65 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 46-56 are allowable over the prior art because Claim 46 sets forth a housing comprising at least one feedthrough tab formed on the beveled portion, the at least one feedthrough tab being bendable into and out of the cavity, wherein the sidewall, the cover, the at least one knockout, and the at least one feedthrough tab are formed as a single component.  This combination of limitations was not shown or suggested by the prior art.
Claims 57-63 are allowable over the prior art because Claim 57 sets forth a housing comprising at least one feedthrough tab formed on the beveled portion, the at least one feedthrough tab being bendable into and out of the cavity, wherein, the sidewall, the cover, the at least one knockout, and the at least one feedthrough tab are formed of a polymer and the sidewall does not include a hole disposed proximate to or on the first end to receive a fastener.  This combination of limitations was not shown or suggested by the prior art.
 Claims 64 and 65 are allowable over the prior art because Claim 64 sets forth a housing comprising a sidewall defining a cavity with a circular cross-sectional shape, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875